ORDER

PER CURIAM.
Michael Hill (“Movant”) appeals from the motion court’s denial of his Rule 24.035 motion seeking to vacate his guilty plea and sentence for trafficking in the second degree, in violation of Section 195.223, RSMo Cum.Supp.2001, based on his plea counsel’s ineffectiveness.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. The judgment dismissing Movant’s motion is affirmed pursuant to Rule 84.16(b).